Citation Nr: 0333901	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  93-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for claimed arthritis of 
the knees.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions, which denied service connection for 
arthritis of the knees and a heart disorder.  

In October 1994, the Board remanded the case to the RO for 
additional development of the record.  

In March 1999, the Board remanded the case to the RO in order 
to afford the veteran a hearing at the RO before a Member of 
the Board.  In April 1999, the veteran canceled his hearing 
request.  

The case then was returned to the Board, and in November 
1999, the Board remanded the case to the RO for additional 
development.  

In a decision promulgated in July 2002, the Board denied the 
claims of service connection for arthritis of the knees and a 
heart disorder.  The veteran appealed the July 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In a June 2003 Order, the Court granted a Joint Motion to 
Remand of the parties (the VA Secretary and the veteran), 
vacated that part of the Board's July 2002 decision denying 
service connection for arthritis of the knees, and remanded 
the case back to the Board, pursuant to 38 U.S.C. § 7252(a).  

The Court also dismissed the remaining appealed issue of 
service connection for a heart disorder.  



REMAND

In the Joint Motion to Remand dated in June 2003, the parties 
indicated that the Board, in its decision of July 2002, 
failed to adequately address fully whether the duty to notify 
had been satisfied in this case, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

The parties stated that, while the Board addressed the VCAA, 
it failed to adequately discuss the duty to notify and how 
documents in evidence specifically satisfied the requirements 
of 38 U.S.C. § 5103(a) (regarding notice to claimants of 
required information and evidence).  As a result, the parties 
stated that the Board did not provide an adequate statement 
of reasons or bases for its decision.  

The parties concluded that the Board's decision, insofar as 
the issue of service connection for arthritis of the knees 
was concerned, should be vacated and remanded for 
readjudication in light of the Court's holdings in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  

The VCAA, signed into law during the pendency of the 
veteran's appeal, essentially enhances the VA's obligation to 
notify him about his claim (i.e., what information or 
evidence is required to grant his claim) and to assist him to 
obtain evidence for his claim.  In view of the Joint Motion 
to Remand and the recent decision of the Federal Circuit 
Court described below, it is the Board's judgment that a 
remand to the RO is necessary.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  In that regard, the RO must ensure that the 
veteran has been notified of what information or evidence was 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010, 2003 U.S. App. LEXIS 19540 (Fed. Cir. 
Sept. 22, 2003), wherein the Court recently found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for arthritis of 
the knees.  All VCAA notice obligations 
must be satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for arthritis of the 
knees.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


